McMurray, Presiding Judge.
This marks the second appearance of these cases in our court. Previously, we determined the trial court properly dismissed each action for want of prosecution. See Golden v. Newsome, 172 Ga. App. 57 (322 SE2d 314). Upon the return of the remittitur to the trial court, an order was entered in each case directing the appellant to pay costs, totalling $277, to the Clerk of the Tattnall County Superior Court. Appellant contends the trial court erred because the assessment of costs following the return of the remittitur constituted “piecemeal litigation.” Held:
Where it is alleged that costs have been illegally assessed, the proper procedure is to seek a reassessment of costs in the trial court by a timely motion to retax costs. Pye v. State Hwy. Dept., 227 Ga. 315 (180 SE2d 355); McDonald v. Dabney, 161 Ga. 711, 715 (13) (132 SE 547); Henderson v. County Bd. of Registration & Elections, 126 Ga. App. 280, 287 (4) (190 SE2d 633); Markan Realty Co. v. Klar-man, 99 Ga. App. 703, 705 (2) (109 SE2d 907). No such motion in either of the cases sub judice having been filed in the trial court, the appeals must be dismissed. Pye v. State Hwy. Dept., supra; Henderson v. County Bd. of Registration & Elections, supra.

Appeals dismissed.


Banke, C. J., and Benham, J., concur.

*442Decided April 1, 1985.
Robert Golden II, pro se.
John C. Jones, Assistant Attorney General, for appellees.